DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a cross-sectional profile” in line 2.  It is unclear whether “a cross-sectional profile” is referring to the cross-sectional profile in line 4 of claim 1, or if a new cross-sectional profile is being claimed.  For the purpose of examining the claim, “a cross-sectional profile” in line 2 of claim 11 will be interpreted as “the cross-sectional profile”.  Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Barry (U.S. Publication No.2006/0085068 A1).
	Regarding claim 1, Barry discloses a method of fusing a bone joint, the method comprising: identifying the bone joint to be fused (facet joint 26 in Figures 12-13), the bone joint comprising a first bone segment (inferior articular process 30), a second bone segment (superior articular process 32), and a joint region located between the first and second bone segments (facet joint 26); providing an elongated bone fixation/fusion implant (see implant 96 in Figure 10B) having a cross-sectional profile defined by a plurality of longitudinal apices (see ridges 104 in Figure 10D); inserting the elongated implant (via impactor 140) through the first bone segment, transversely across the joint region and at least partially into the second bone segment (implant 96 is inserted into bone portions 30, 32, and joint 26 simultaneously, see para.0098); and implanting the elongated implant across the bone joint by leaving the elongated implant in place across the bone joint postoperatively (para.0099 and 0101).
	Regarding claim 2, Barry further discloses creating a bore through the first bone segment, transversely across the joint region and at least partially into the second bone segment (via drill 110, see para.0097-0098, see also Figures 12-13), wherein creating the bore occurs at a time before the inserting step (para.0098).
	Regarding claim 3, Barry further discloses wherein the bore has the same shape as the elongated implant (see Figures 12 and 13).
	Regarding claim 4, Barry further discloses at a time after creating the bore and at a time before the inserting step, reshaping a profile of the bore (removing the drill 100, see para.0098).
	Regarding claim 5, Barry further discloses wherein the elongated implant comprises a cross-sectional profile defined by three longitudinal apices (see ridges 104 in Figure 10D).
	Regarding claim 6, Barry further discloses wherein the elongated implant (96) is cannulated (see Figure 10D), having a central lumen extending therethrough to assist in the placement of the elongated implant within the bone segments (see Figure 10D). 
Regarding claim 7, Barry further discloses placing a guide pin into the first and second bone segments (via guidewire 60, see para.0098). 
Regarding claim 8, Barry further discloses introducing a cannulated drill bit over the guide pin to form an implant bore in the bone segments (see drill 110 in Figure 11). 
Regarding claim 9, Barry further discloses wherein the inserting step comprises sliding the elongated implant (96) over the guide pin (see Figure 14 and para.0098). 
Regarding claim 10, Barry further discloses removing the guide pin from the bone segments after the implant has been inserted into the bone segments (para.0103).
Regarding claim 12, Barry further discloses wherein the elongated implant is cannulated (see central opening of implant 96 in Figures 10B-10D, having a central lumen extending therethrough with an inside diameter matching a nominal outside diameter of a guide pin (see guide 62 in Figures 11 and 14) to assist in the placement of the elongated implant within the bone segments (para.0095).

    PNG
    media_image1.png
    454
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    532
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    490
    media_image3.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry (U.S. Publication No.2006/0085068 A1) in view of  Harder et al. (U.S. Patent No. 4,630,601; hereinafter “Harder”).
Barry discloses the claimed invention except for wherein the providing step comprises providing the elongated implant with a cross-sectional profile defined by exactly three longitudinal apices.  However, discloses providing an elongated implant, such as a bone nail, with a cross-sectional profile defined by exactly three longitudinal apices (see equilateral triangle in Figure 3 of Harder).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Barry’s elongated implant to comprise a cross-sectional profile defined by exactly three longitudinal apices, as taught by Harder, in order to provide greater stability within bone.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Independent claim 1 recites in part “inserting the elongated implant through the first bone segment, transversely across the joint region and at least partially into the second bone segment”.  The Applicant asserts that Barry fails to disclose these features.  It is respectfully disagreed.
As discussed above, Barry discloses a bone joint comprising a first bone segment (inferior articular process 30), a second bone segment (superior articular process 32), and a joint region located between the first and second bone segments (facet joint 26). Barry further discloses wherein implant 96 is implanted through bone path 120 such that the implant is inserted through the first bone segment (30), transversely across the joint region (26), and at least partially into the second bone segment (32) simultaneously.  Implant 96 extends transversely across the joint region 26 as a portion of the implant extends through the inferior articular process 30 and the through superior articular process 32.  It is also noted that implant 96 is inserted through the first bone segment such that it extends from one point of the inferior articular process 30 to another point in the inferior articular process 30.
For the reasons discussed above, claims 1-10 and 12 continue to stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Barry (U.S. Publication No.2006/0085068 A1), and claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry (U.S. Publication No.2006/0085068 A1) in view of  Harder et al. (U.S. Patent No. 4,630,601; hereinafter “Harder”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773